UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
Mondaire Jones, et al.,
individually, and on behalf of all others Docket No, 20-cv-6516-VM -
similarly situated,

 

Plaintiffs,
v. DECLARATION OF
JOSE CARLOS BARRIOS
United States Postal Service, et al.,

 

 

Defendants.

COUNTY OF BEXAR )
) ss.:

STATE OF TEXAS )

I, JOSE CARLOS BARRIOS, being duly sworn, depose and say:

1. [ama natural person, residing in San Antonio, Texas, and I make this
Declaration based on my personal knowledge.

2,.I1 am currently the Clerk Craft Director for the San Antonio Alamo Area Local
#195 chapter of the American Postal Workers Union.

3. lam also a Mail Processing Clerk at the San Antonio Main Post Office.

4. I have worked in various United States Postal Service jobs in Texas for 33
year. Between my USPS official duties and my union duties, I am extremely
familiar with all the goings-on at the main San Antonio post office and sorting
plant.

5. In or around January, two of our sorting machines were removed from our
facility, and after directions from Washington D.C., an additional four machines
were removed.

6. Because of that, the pandemic, and other policy changes, there is an

extraordinary mail backlog and delay in our facility. Right now, I would estimate
we are, on average, 2-3 days behind our usual service standard, with some mail far
more behind.

7, On August 19, 2020, U.S. Representative Joaquin Castro toured our facility
after reports of the delays and issues with sorting machines.

8. The management of the facility, in my view, decided to put on a display that
was entirely deceitful and designed to hide the serious issues we are confronting.
During the tour, I was given, essentially, a gag-order, and was told not to correct or

clarify anything Rep. Castro was told.

Large Volumes of Undelivered and Delayed Mail

9, First, there were large piles of mail on the sorting floor — somewhere between
30,000 and 54,000 mail-pieces — backed up from as long ago as March (but mostly in
the territory of several weeks late).

10.In advance of Rep. Castro’s tour, however, the management decided to hide
that mail. The senior plant manager told me something to the effect of, “Carlos, so
you won't be alarmed, we're taking the mail that’s been delayed for weeks and
putting in trailers to be transported to Austin.” There was no reason for that
delayed mail to be sent to Austin, and the only result of that transportation was
that it would eventually make its way back to San Antonio, even further delayed.
The only possible purpose of that transportation would have been to physically hide
these massive piles of late mail from Rep. Castro.

11.In my role as union representative, I listen to and address plant employee
concerns, and — as the senior manager expected — | immediately heard concerns
from many employees on the Floor about moving the delayed mail, asking questions

2
like “what are we doing?” and “why are we doing this?” My response was to tell
them they needed to follow management instructions.

12. Even in the last few days, I have had a few clerks — who wish to remain
anonymous — reach out to me about mail that was delayed for weeks. One clerk told
me that he was still running mail that was dated July 20 as of this week. Much of
this mail is only delayed because of what are, in my view, pointless new steps taken
by management rather than allowing us to sort the mail the same way we have in
the past. In this instance, management was insisting on running mail through
additional (this would be the sixth machine) machine sorting when there is no
question that this mail will not be successfully sorted by machine and needs to be

sorted manually.

Destroyed Sorting Machines

13.Second, in the issues around Rep. Castro’s visit, the management essentially
dressed up our two destroyed machines and (falsely) told the Representative that
they would be putting them back into service.

14. The six machines — (The machines that were removed were Delivery Barcode
Sorting Machines, which process up to 35,000 pieces of mail per hour) ~
Maintenance Mechanic Oscar was instructed by his supervisor to reassemble the
two machines that were previously disassembled by a team of mechanics, who
worked for 8 hours a day for about a week on disassembling them.

15, After that work, there was no way the machines would ever be usable again:
they were taken apart with an eye towards making them sellable as scrap, and the
work to reassemble them would take weeks if it was possible at all.

3
16. When Rep. Castro’s tour was announced, management asked the mechanics
to put the machines back in place for the tour. The mechanics told plant
management, essentially, the only thing they could do was line the machines up so
they looked like they were re-assembled, but it would be impossible to power these
machines up again. Management told the mechanics to make the machines look
good.

17,Thus, during the tour, management (falsely) told Rep. Castro that the
machines were already back in place and were running,

18.They even staged mail containers next to the machine, which would serve no
purposes besides giving the implicit impression that the machine would, at some
point, be used to process that mail.

19.To be clear, though, those machines are not coming back, as they are right
now. They have been dismantled and cannibalized for spare parts. They are little
more than scrap metal at this point.

20, The absences of these machines will place a burden on our ability to process

the mail as our Seasoned Holiday Mail would start to start coming in.

Past Elections and Other Practices

21.In March of this year, Texas held primary elections, and even then we ran
into some issues.

22.In past years, our mail processing clerks would have always pulled election
mail out of the mail flow manually during election season, because election mail

must be processes specially.
23. However, in the primary and for November, managers are now telling
employees they must first run Election Mail through the first set of sorting
machines, rather than pulling ballots out to be sorted and cancelled separately (on a
different set of machines).

24,.In March, because of this directive, we did not ultimately catch all the
ballots, and by my estimates, we missed about % of what came through the San
Antonio office in initial sorting.

25. Because this sorting issue meant that we didn’t handle election mail ahead of
other mail — again, the way we've always handled it in the past — ultimately, a
significant number of ballots stayed on the mail floor and were not delivered or
postmarked in time for the March primary deadline.

26.Similarly, the handling of our machines has been a dramatic departure from
past practice.

27.In the past, rather than destroying machinery, when mail volume dipped, we
would cover the machines and power them down, but leave ourselves the ability to
start them back up when mail volume spiked. This flexibility allowed us to address
the dramatic seasonal differences in how much mail we need to handle.

28. Never in my 33 years of work at USPS have I seen machines handled the way
our six sorting machines were this year,

29. Now, however, I worry that we are simply are not prepared for anything
unexpected and the delays that already exist will be compounded by even the
ordinary volume of election mail — at least, if the workers continue to be

micromanaged and not allowed to simply sort and deliver the mail.

Or
30.And all of this gives me great concern for mail during the November General
Election. While our past practices would position us well to handle what is likely to
be a significant task in pulling out and specially handling an unprecedented volume
of election mail, the reduced capacity from missing machines, as well as the
(constantly shifting) micro-management and inflexibility is a disaster in the

making,

As permitted in 28 U.S.C § 1746, I, Carlos Barrios, declare that, under
penalty of perjury that the foregoing is true and correct.

Executed On: August 25, 2020

f

Vy ~ Jose Carlos Barrios

poo
